Citation Nr: 9907894	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for partial 
paralysis of the flexor hallucis longus muscle of the left 
great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1987 to 
November 1993.  


This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1995 determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's great left toe disability is manifested by 
weakness of the flexor hallucis longus, essentially normal 
neurological findings, limitation of flexion, and mild 
degenerative changes of the first metatarsophalangeal joint.

3.  The probative medical evidence prior to the June 1996 VA 
examination shows that impairment of the flexor hallucis 
longus of the left extremity was moderate in degree.  

4.  The probative medical evidence following the June 1996 VA 
examination does not show that the veteran's left foot injury 
is greater than slight or that impairment of the flexor 
hallucis longus is greater than mild.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 
10 percent, prior to June 5, 1996, for partial paralysis of 
the flexor hallucis longus muscle of the left great toe have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.73, Diagnostic Code 5284 (1998).


2.  The criteria for a compensable evaluation after June 5, 
1996 for partial paralysis of the flexor hallucis longus 
muscle of the left great toe have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
4.73, Diagnostic Codes 5284, 5311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was seen on 
several occasions for foot treatment associated with pes 
planus and plantar fasciitis.  

The outpatient records show that the veteran received a 
steroid injection in September 1992 for left foot pain.  The 
impression following a bone scan of the left foot included 
nonspecific moderate increased activity in the right first 
metatarsal phalangeal joint, which the examiner noted could 
represent degenerative changes.  In an August 1993 physical 
evaluation board hearing the veteran reported that he had 
decreased range of motion of his left great toe following the 
steroid injection.  The September 1993 physical board report 
shows that he was separated by reason of his pes planus 
disability.  

VA examination of the left great toe in February 1994 found 
that it did not move normally and had little flexion power.  
The diagnosis was partial paralysis of the flexor hallucis 
longus muscle of the left calf.  The x-ray report of the 
right and left feet shows an impression of unremarkable 
without fracture or dislocation. 

A March 1994 private medical report shows that the veteran 
had decreased strength of the left flexor hallucis longus and 
flexor digitorum longus.  The diagnoses were spontaneous 
rupture secondary to cortisone injection and anatomic 
crossing of the flexor hallucis longus and flexor digitorum 
longus muscles.  

The veteran reported in a November 1994 personal hearing 
before a hearing officer that he could lift his left toe but 
could not plantar flex the toe.

The veteran reported pain of the left foot, mainly in the 
great toe, and tingling of the toe in a June 1996 VA 
examination.  On physical examination of the feet the 
examiner noted no visible deformity, abnormality, with the 
exception of mild bilateral pes planus.  X-ray films of the 
left foot were normal with the exception of a sharply 
outlined bony defect tip of the distal phalanx of the second 
toe, probably from previous trauma.  

In a January 1998 VA examination, the veteran reported that 
in service he had an injection for pain of the left foot and 
later found weakness on flexion of the great toe.  At the 
examination he reported that he has continued to have an 
inability to flex his toes, but could extend them without any 
problem.  He denied any discomfort or sensory change in the 
area other than the lack of movement.  

The examiner noted that x-rays showed no fractures, 
dislocations, or subluxations, and that the joint spaces were 
well maintained.  Physical examination revealed flexion of 
the hallucis to 0 degrees, actively, and 40 degrees, 
passively; and 40 degrees of extension, both actively and 
passively.  Sensory examination was noted to be intact 
throughout the left foot.  No pain to palpation was 
appreciated by the examiner, nor were any deformities 
appreciated.  The examiner noted in his impression that the 
veteran appeared to have had a rupture of the flexor hallucis 
longus, which tended to lessen after what appeared to be a 
steroid injection.  He opined that it appeared to be mildly 
symptomatic at that time.  X-rays of the left foot revealed 
mild spurring and degenerative changes of the first 
metatarsophalangeal joint.

The January 1998 VA rehabilitation medicine report shows an 
assessment of left flexor hallucis longus weakness.  
Electrodiagnostic studies revealed essentially normal 
findings with no evidence of left flexor hallucis longus 
paralysis and no peroneal or tibial neuropathy.  



Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examination upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups"  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003 for each such major 
joint or group of minor joints.  Id.  In the absence of 
limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id. 

The schedule of ratings provides a 0 percent evaluation for 
slight, a 10 percent evaluation for moderate, and a 
20 percent evaluation for moderately severe disability 
affecting Muscle Group XI.  38 C.F.R. § 4.73, Diagnostic Code 
5311.  Muscle Group XI functions include propulsion and 
plantar flexion of the foot and encompasses several muscles 
including the flexor hallucis longus.  Id.  

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Moderate 
disability of muscles is manifested by clinical findings 
which include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2)(iii).  

Objective findings of moderately severe disability of the 
muscles includes indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  38 C.F.R. 
§ 4.56(d)(3)(iii).  Tests of strength and endurance compared 
with sound side demonstrate positive evidence of impairment.  
Id.

The schedule of ratings for the musculoskeletal system 
provide a 20 percent evaluation for foot injuries that are 
moderately severe and a 10 percent evaluation for moderate 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board finds that the veteran has presented a well-
grounded claim for an increased rating for his service-
connected disability within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Initially, the Board notes that this case involves an appeal 
as to the initial rating of the veteran's left toe 
disability, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, No. 96-947, slip op. at 8 (U.S. Vet. App. 
Jan. 20, 1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
the Board finds that a staged rating is appropriate. 

Following a review of the probative medical evidence of 
record, the Board finds that a compensable evaluation of 
10 percent for the great left toe disability pursuant to the 
applicable criteria in the schedule of ratings is warranted 
for the period following separation from service to the 
June 1996 VA examination.  The June 1996 VA examination and 
subsequent medical evidence does not show that a compensable 
evaluation for the veteran's great left toe disability is 
warranted.  

The veteran contended in his April 1996 appeal that he has no 
control, strength, or use of his left toe.  He also reported 
that he has further weakness and pain accompanied by a 
numbing and tingling sensation.  The probative medical 
evidence shows that the great left toe disability is 
manifested by weakness of the flexor hallucis longus with 
resultant limitation of flexion of the toe.  

The veteran's disability is manifested by weakness of the 
flexor hallucis longus, which is a muscle encompassed in 
Muscle Group XI.  38 C.F.R. § 4.73, Diagnostic Code 5311.  
The probative medical evidence of record prior to the 
June 1996 VA examination consisted of the February 1994 VA 
examination and a March 1994 private medical report.  The VA 
examiner found that the veteran had very little power of 
flexion, and only had 3+ power of extension.  The examiner 
also noted that the great left toe did not move normally.  
The private examiner found that the left flexor hallucis 
longus strength was 0/5.  

The Board concludes that these clinical findings more nearly 
approximate the criteria provided in the schedule of ratings 
for moderate, rather than moderately severe disability of the 
muscles.  While the clinical findings suggest positive 
impairment in terms of strength, the evidence does not show 
loss of deep fascia, muscle substance, or loss of normal firm 
resistance.  The evidence more nearly approximates the 
criteria of some loss of deep fascia, muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  

In this regard, neither the February nor the March 1994 
reports show loss of fascia or muscle substance.  The VA 
examiner did note that exerting pressure reproduced pain 
running down into the left foot, which paralleled the medial 
branch of the plantar nerve.  This finding, however, does not 
show loss of fascia or tonus.  Thus, based upon this 
evidence, a compensable evaluation of 10 percent is warranted 
for moderate impairment of the flexor hallucis longus.  

The Board finds that the current medical evidence, 
specifically the medical evidence following the June 1996 VA 
examination, does not establish moderate impairment of the 
flexor hallucis longus.  The VA examiner in June 1996 noted 
that he examined the veteran's feet very thoroughly and 
opined that there was no visible deformity or abnormality, 
with the exception of mild pes planus.  These findings are 
corroborated in the January 1998 VA examination.  The 
rehabilitation medicine report shows that the VA examiner 
described the flexor hallucis longus weakness as mild on 
motor examination.  With respect to the rupture of the flexor 
hallucis longus, the VA orthopedic examiner described the 
disability as mildly symptomatic at the time of examination.  
Accordingly, this medical evidence does not show that a 
compensable evaluation is warranted.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this regard, the 
musculoskeletal criteria show that moderate foot injuries 
warrant a compensable evaluation of 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  The probative medical 
evidence does not show that the left great toe disability is 
moderate in severity.  The January 1998 VA orthopedic 
examiner described that flexor hallucis longus disability as 
mildly symptomatic.  Further, electrodiagnostic testing in 
January 1998 revealed no evidence of left flexor hallucis 
longus paralysis.  The examiner in June 1996 found no visible 
deformity or abnormality other than the pes planus.  The 
Board finds that a compensable evaluation is not warranted on 
the basis of moderate residuals of a left foot injury.  

The Board notes that radiographic findings also showed mild 
degenerative changes of the first metatarsophalangeal joint 
in January 1998.  As noted above, degenerative arthritis is 
evaluated on the basis of limitation of motion.  The schedule 
of ratings does not provide specific criteria for limitation 
of motion of the great toe.  The criteria for degenerative 
arthritis direct that limitation of motion that is 
noncompensable under the pertinent criteria may nonetheless 
receive a 10 percent evaluation for such limitation of motion 
for each major joint or group of minor joints.  The veteran's 
left first metatarsophalangeal joint is a single minor joint, 
rather than a group of minor joints as stated in the 
regulation.  See  38 C.F.R. § 4.45(f) (defining tarsal joints 
of the lower extremities as minor joints).  Thus, a 
compensable evaluation is not warranted for limitation of 
motion of the great left toe on the basis of degenerative 
changes of the metatarsophalangeal joint.

The Board has also considered the criteria contained in 
38 C.F.R. §§ 4.40 and 4.45 with respect to functional loss 
and disability of the joints, respectively.  As noted above, 
the probative medical evidence shows that the left great toe 
disability is manifested by weakened movement and also shows 
clinical findings of muscle weakness and degenerative changes 
of the joint.  The veteran denied in his January 1998 
examination that he had any discomfort other than inability 
to flex the toe.  He also denied sensory changes in the area.  
The examiner found no pain to palpation.  Moreover, the 
examiner in June 1996 noted a normal gait.  The Board 
concludes that a compensable evaluation is not warranted on 
the basis of functional loss due to pain.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran's claim for a compensable evaluation after June 1996.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

Accordingly, the Board finds that the criteria have been met 
for an initial compensable evaluation of 10 percent prior to 
June 5, 1996 and that the criteria for a compensable 
schedular evaluation for the left great toe disability 
following June 5, 1996 have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5284, 
5311.


ORDER

Entitlement to an initial compensable evaluation of 
10 percent, prior to June 5, 1996, for partial paralysis of 
the flexor hallucis longus muscle of the left great toe is 
granted, subject to the laws governing payment of monetary 
benefits.  

Entitlement to a compensable evaluation after June 5, 1996, 
for partial paralysis of the flexor hallucis longus muscle of 
the left great toe is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

